Citation Nr: 0108680	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 788	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K Osborne, Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the RO which denied service connection for 
tinea pedis.


REMAND

In September 1999, the RO denied the claim of service 
connection for tinea pedis as not well grounded.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran claims he was treated at a field hospital for 
tinea pedis during his November 1951-November 1953 active 
duty, but his service medical records are negative for a skin 
condition of the feet.  A January 1977 statement by Louis H. 
Martone, M.D., addressed to a VA hospital, notes that the 
veteran had tinea pedis, gave a history of the condition 
developing in service, and gave a history of having seen 
various doctors in the past for the condition.  A July 1999 
statement by Dr. Martone relates that he treated the veteran 
on various occasions from January 1977 to December 1995 for a 
skin condition of the feet (dyshidrotic eczema).  None of Dr. 
Martone's actual treatment records have been submitted.  In 
recent statements, the veteran and his wife report that after 
service he was seen for a skin condition of the feet by 
several doctors before seeing Dr. Martone.  Records from such 
doctors have not been submitted. 

In the judgment of the Board, as part of the VA duty to 
assist the veteran with his claim, an effort should be made 
to obtain all post-service treatment records concerning a 
skin condition of the feet, including clinical records from 
doctors who saw the veteran before he went to Dr. Martone, 
and actual clinical records from Dr. Martone.

In view of the foregoing the case is REMANDED to the RO for 
further development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for a skin condition of his 
feet since service.  The RO should then 
obtain copies of complete clinical records 
from these health care providers 
(including, but not limited to, actual 
clinical records from Dr. Martone and from 
doctors who treated the veteran before he 
went to Dr. Martone).

2.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim of service connection 
for tinea pedis.

3.  The RO should then review, on the 
merits, the claim for service connection 
for tinea pedis.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




